Filed Pursuant to Rule 424(b)(3) Registration No. 333-150612 MOODY NATIONAL REIT I, INC. SUPPLEMENT NO.2 DATED APRIL 29, 2011 TO THE PROSPECTUS DATED APRIL 25, 2011 This document supplements, and should be read in conjunction with, our prospectus dated April 25, 2011 relating to our offering of up to $1,100,000,000 in shares of our common stock.This Supplement No. 2 supercedes and replaces all prior supplements toour prospectus. Terms used and not otherwise defined in this Supplement No.2 have the same meanings as set forth in our prospectus. The purpose of this Supplement No.2 is to disclose: • the status of our initial public offering; • selected financial data; • our performance—funds from operations and modified funds from operations; • a description of our current portfolio; • information regarding our indebtedness; • information regarding our distributions; • our net tangible book value per share; • information regarding redemption of our shares; • compensation paid to our advisor and its affiliates; • Experts; and • information incorporated by reference. Status of Our Initial Public Offering We commenced our initial public offering of up to $1,100,000,000 in shares of our common stock on April 15, 2009. We are offering $1,000,000,000 in shares of our common stock in our primary offering and $100,000,000 in shares of our common stock pursuant to our distribution reinvestment plan. As of April 20, 2011, we had accepted investors’ subscriptions for and issued336,733shares of our common stock in our public offering,including8,922 shares of our common stockissued pursuant to our distribution reinvestment plan, resulting in gross offering proceeds of approximately $3,278,505.We will sell shares of our common stock in our initial public offering until the earlier of April 15, 2012, or the date on which the maximum amount has been sold. Selected Financial Data The following selected financial data as of December 31, 2008, 2009 and 2010 and for the years ended December 31, 2009 and 2010 and the period from January 15, 2008 (date of inception) through December 31, 2008 should be read in conjunction with the consolidated financial statements and related notes thereto and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” contained in our annual report for the year ended December 31, 2010 incorporated by reference in this prospectus supplement. Our historical results are not necessarily indicative of results for any future period. As of December 31, 2010 December 31, 2009 December 31, 2008 Selected Financial Data BALANCE SHEET DATA: Total assets $ 9,221,467 $ 313,509 $ 202,000 Total liabilities $ 5,748,525 $ 111,509 $ — Total equity $ 3,471,942 $ 201,000 $ 201,000 Year Ended December31, 2010 Year Ended December31, 2009 Period from
